Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on December 1, 2021.
Claims 21-32 are added.
Claims 1 and 10  are amended.
Claims 1-32 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not described in the specification how the rotary .
All remaining claims are rejected as they depend from rejected independent claims 1 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US Pub. No. 2016/0174975 A1, herein, Shelton) in view of Spivey et al. (US Patent No. 8,992,422, herein, Spivey).
Regarding claim 1, Shelton discloses, a surgical instrument (10 – Fig. 1), comprising: 
a surgical end effector (200) defining a central end effector plane (parallel to axis SA-SA in Fig. 6) and comprising: 
a first jaw (210); and 
a second jaw (250) configured to mate with said first jaw along said central end effector plane and be pivotally coupled thereto for selective pivotal travel about a pivot axis (A-A in Fig. 6) transverse to said central end effector plane Fig. 12) and a closed position (Fig. 13) (Para [0175]), said surgical instrument further comprising: 
a rotary closure system operably interfacing with a source (13 – Para [0177]) of closure motions; and 
a closure assembly (110, 120) operably coupled to said second jaw for pivotal travel relative thereto at first and second attachment points (272, 274) about a common proximal pivot axis, wherein said first attachment point is located a first lateral distance from said central end effector plane and said second attachment point is located a second lateral distance from said central end effector plane (Fig. 10), and wherein said closure assembly is configured to generate axial and pivotal closure motions in response to rotary control motions applied thereto by said rotary closure drive shaft to move said second jaw between said open position and said closed position (Para [0175] and [0177], Figs. 6 and 12-13).
Shelton does not expressly disclose that a threaded rotary closure drive shaft operably interfacing with a source of rotary control motions.
Spivey teaches a threaded rotary closure drive shaft (2640, 2560 – Figs. 44-46) operably interfacing with a source (1000) of rotary control motions (Col. 42, lns 32-67). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the surgical instrument as disclosed by Shelton with a threaded rotary closure drive shaft operably interfacing with a source of rotary control motions as taught by Spivey to further precision with which the surgical instrument is closed to the desired amount. 

It would have been an obvious matter of design choice to modify the surgical instrument disclosed by Shelton so that the first lateral distance differs from said second lateral distance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious to modify each lateral distance to further accommodate various tissue areas within the body.
 
Regarding claim 14, Shelton discloses a surgical end effector (200 – Fig. 1) defining a centrally disposed end effector plane (parallel to axis SA-SA in Fig. 6) and comprising: 
a first jaw (210) comprising a first jaw attachment portion (211) defining a first axially extending vertical attachment face (Fig. 6); 
a second jaw (250) comprising a second jaw attachment portion (260) defining a second axially extending vertical attachment face configured to slidably confront said first axially extending vertical attachment face along said centrally disposed end effector plane (Fig. 6, Para [0175]); and 
a pivot member (264, 268) extending through said first jaw attachment portion and said second jaw attachment portion to pivotally couple said first and second jaws together about a pivot axis (AA in Fig. 6) transverse to said centrally disposed end Fig. 12) and a closed position (Fig. 13) (Para [0175]), said surgical end effector further comprising a closure assembly comprising: 
a first closure member assembly (120, 123) pivotally coupled to said second jaw for pivotal travel relative thereto about a proximal pivot axis (B in Figs. 6 and 7); and 
a second closure member (122) configured for selective axial movement in response to rotary motions applied thereto, said second closure member in operable engagement with said first closure member assembly such that when said second closure member axially moves in a first direction (PD in Figs. 6 and 12), said first closure member assembly applies a first pivoting motion to said second jaw to move said second jaw to said open position and when said second closure member moves in a second axial direction (DD in Figs. 6 and 13), said first closure member assembly applies a second pivoting motion to said second jaw to move said second jaw to said closed position (Para [0175] and [0177]).

Regarding claim 15, Shelton discloses the surgical end effector as recited above wherein said first closure member assembly (270) is configured to movably interface with said second closure member (123) but is not coupled thereto (Fig. 6).

Regarding claim 17, Shelton discloses the surgical end effector as recited above further comprising a firing member (300, 310) movably supported within said first jaw and being movable between a starting position (“unactuated or starting position”, Fig. 12) and an ending position upon application of rotary firing motions DD) (Para [0177]).

Regarding claim 18, Shelton discloses the surgical end effector as recited above wherein said second closure member is configured to be driven axially at a closure rate, and wherein said firing member is configured to be driven axially at a firing rate that is the same as said closure rate (Para [0177]).

Regarding claim 20, Shelton discloses a surgical instrument (10 –Fig.1), comprising: 
a housing (20); 
an elongate shaft (100) operably interfacing with said housing; 
a surgical end effector (200) defining a centrally disposed end effector plane (parallel to axis SA-SA in Fig. 6), said surgical end effector comprising: 
an elongate channel (210) configured to operably support a surgical staple cartridge (230) therein (Fig. 6) and operably coupled to said elongate shaft for selective articulation relative thereto (Para [0168], Fig. 1); 
an anvil (250) pivotally coupled to said elongate channel for selective pivotal travel between an open position (Fig. 12) and a closed position (Fig. 13); 
a firing member (300) movably supported in said elongate channel for selective axial travel therein between a starting position (“unactuated or starting position”, Fig. 12) and an ending position upon application of rotary via “motor arrangement” – Para [0174]), said firing member configured to engage said anvil when said anvil is in said closed position (Para [0177], Figs. 12-13); and 
a closure assembly (120) pivotably coupled to said anvil at first and second attachment points (272, 274) for pivotal travel relative thereto, wherein said first attachment point is located a first lateral distance from said centrally disposed end effector plane and said second attachment point is located a second lateral distance from said centrally disposed end effector plane (Fig. 10), wherein said closure assembly is configured to generate axial and pivotal control motions in response to rotary closure motions applied thereto to move said anvil between said open position and said closed position (Para [0175] and [0177], Figs. 6 and 12-13), and wherein said surgical instrument further comprises: 
a rotary firing shaft (310) operably interfacing with a rotary firing motor (“motor arrangement”) supported by said housing and operably interfacing with said firing member to apply said rotary firing motions thereto (Para [0174]); and 
a rotary closure shaft (110) operably interfacing with a rotary closure motor (“motor arrangement”) supported by said housing (20) and operably interfacing with said closure assembly to apply said rotary closure motions thereto (Para [0177]).
Shelton does not expressly disclose that said first lateral distance differs from said second lateral distance.
It would have been an obvious matter of design choice to modify the surgical instrument disclosed by Shelton so that the first lateral distance differs from said second lateral distance, since such a modification would have involved a mere change in the .

Response to Arguments
Applicant's arguments filed August 18, 2021 have been fully considered but they are not persuasive. 
While examiner appreciates annotated Fig. 59 in Applicant’s explanation of the operation of the claimed invention in response to the 35 U.S.C. 112(a) rejection, the rejection is maintained. Applicant’s argues
“As the closure shuttle (12540) initially moves axially, the pivot arms (12540), (12550) will simply pivot about the pivot pin (12560) and no opening or closure forces will be applied to the anvil. However, continued axial advancement of the closure shuttle (12540) in the axial distal direction will ultimately cause the pivot arms (12540), 12550) to apply a pulling motion (resultant Force C) See annotated Figures above. When the closure shuttle (12540) is returned to the position shown in FIG. 59, the anvil is pivoted to the closed position. Applicant submits that a person of ordinary skill in the art of the design of surgical instruments would clearly understand the simple force vector arrangements described above.”
Examiner maintains that the pivot arms appear to be able to freely pivot relative to the anvil. Applicant admits that “the pivot arms will simply pivot about the pin and no opening or closure forces will be applied to the anvil.” Applicant does not 
Furthermore, there is no description of the pivot arms being fixed to the anvil at the pin in the specification, drawings, or claims of the instant application, therefore, one skilled in the art to which it pertains, or with which it is most nearly connected, would not be enabled to make and/or use the invention. Examiner maintains the 35 U.S.C. 112(a) rejection as recited above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 15, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731